.   ,




        Hon. Richard E. Rudeldff    ‘.dpinioh No. W-643
        County Attorney
        Bee County                 " 'Re.
                                        . 'Is it Incumbent upon the
                                 1       ; tax assessor of the Skid-'
        Beevilla, Texas.
                                          'more-Tynan Rural High
                                           School District No. 36
                                           to prepare the taxrolls
                                           .and receipts for taxes
                                           collected by the Bee County,
                         .                 Tax Collector In behalf of
                                           such school district, or is
                                           the Bee County‘Tax Collector
                                           required to prepare such
        Dear Mr. Rudeloff:                 tax rolls and receipts.
                 We quote from your opinion request as follows:     .,
                  "The Skidmore-Tynan Rural High School District
                No. 36 ls'sltuated.ln Bee. County, Texas and the
                trustees thereof have,authorlzed .the employment
                of a tax assessor for such school district. Such
                tax assessor takes the assessments for the sch'ooi '.
                'district and prepares and types up the Inventories.
                   "The Tax Collector of Bee County collects the
                 taxes for such rural high school district, based'   .' '
                 upon such assessments. However, a dlsagreement
                .has ariseqbetween the Bee County Tax Collector
                 and the County School Superintendent with regards
                 to which office--the County Tax Office.or the
                 tax assesso,r'forthenRural High School Dlstrlct--
                 Is to prepare the tax rolls and the tax receipts
                 (which are given to the taxpayer upon payment of
                 his taxes) for the school taxes which are collected
                 by the County Tax Collector.
                   "The population of Bee County according to the
                 last Federal census -.
                                     is 18,174.
                             "QUESTIONS
                   "(1) Is it incumbent ,upon the tax assessor of
                 the Skidmore-Tynan Rural High School District,No.
                 36 to prepare the tax'rolls and receipts for taxes
   Hon.   Richard E. Rudeloff, page 2   (Opinion No. ~~-643)


             collected by the Bee County Tax Collector in behalf
             of such school district, or is the Bee County Tax
             Collector required to prepare such tax rolls and
             receipts?
               "(2) What fee, if any, may be allowed the
             County Tax Collector for collecting such taxes?"
             A County tax assessor has only such rights, dutle~&
    and authority as prescribed by law (For an exhaustive discussion
    of this proposition, see Attorney General's Opinion No. 0-5426,
    Aug. 23, 1943, a copy of which is attached hereto). All assess-
    ments by the County assessor must be made in strict accordance
    with the law, and pursuant to the oath of office prescribed
*by    Article 7214, V.A.C.S. All tax rolls prepared by the County
    assessor must be verified by affidavit of the assessor stating
    that "the rolls to which this is attached contain a correct and
    full list of the real and personal property~subject to taxation
          so far -s---e
                 as I have been able to ascertain the same." Article
 .-+2i2; rAx.3.     There is no provision requirinc   Ety    tax
  ;"assessor to prepare a separate tax roll for a school district
    in which taxes are assessed by a special assessor. In fact,
    there Is no requirement for preparation of a separate tax roll
    for a school district in which taxes are assessed by the County
    assessor. See Cracker v. Santo Consol. Independent School Dist.,
    116 S.W.2d 750 -(T Ci A       1gg         dl 1    d)J   1~1
    clear, therefore,eGhatVthEP&nty &~f;%ess%%%e&or          of Lee
    County has no duty or authorit
                            1 dist;i;;;prepare a separate tax roll
    for the rural high aoo
            Article 2922L, V.A.C.S., in so far as pertinent, provide
-7 as follows:

               'The board of a rural high school district
             provided for In this Act shall have the power
             to levy and collect an annual ad valorem tax
             . . . The board of trustees of any rural high
             school district may appoint an assessor of taxes
             who shall 'assessthe taxable property within
             the limits of said district wlthln the time
             provided by existing laws, and said assessment
             shall be equalized b the board of equalization
             composed of three (33 members appointed by the
             board of trustees of said district. The said
             board,of equalization shall be composed of legally


   1
    Where taxes are collectible from the same roll, a separate
     tax roll mma be prepared pursuant to Article 7336e, V.A.C.S.
Hon. Richard E. Rudeloff, page 3.   (Opinion No. W-643)


        qualified voters residing In said district, and
        shall have the same power and authority, and be
        subject to the ssme restrictions that now govern
        such boards In Independent school districts. The
        tax assessor herein provided for shall'receive
        such compensation for his services as the trustees
        of said district may allow, not to exceed two (2)
        per cent of taxes .assessedbyehlm.~ ~The County
        tax colleotor shall collect such tax and shall
        receive one-half of one per cent for his services
        for collecting such tax. Such tax when collected
        shall be.deposited In the county depository to the
        credit of such rural high school district. The
        .tax assessorhereln provided for shall make a
        complete list of all assessments made by him, and
        when approved by the board of trustees shall be
        submitted to the county tax collector not later
        than September 1st of each year."
         A common school distrlctfs taxes are to be assessed and
collected "as other taxes." Article 2795, V.A.C.S. Arural &
high school district Is "classed" as a common school district.
Article 2922b, V.A.C.S. But, even though so classified, a rural/-
high school district is neither a common nor an independent     \
district in the full sense. "Unlike a common school district,
but like an lnde endent school district, the board of trustees
ra -3I-lAiT
     ruraI-h g SC oo d-t        has been authorized to levy
and cause to be collected the taxes of the district, and may
have its own assessor. But unlike an independent schx
---                                                      district,
which may elect who shall collect Its taxes, a rural high school
district classified as common must --
                                   have Its taxes collected Q
the
-   County tax collector."  (Eiiiiii.318
                                      ours.)SeeAtt   orney Gener -
al's OpinionNo. V-535 (April 7, 1948), attached hereto; and see
Article,2784e, V.A.C.S. Article 2792, V.A.C.S., requires, In
instances.where an Independent school district does the assess- ?-
ing, that the district prepare its own tax rolls and that the
County tax collector accept such rolls. Although Article 2922L T
does not specifically so prescrrbe, it is clear that a special
assessor for a rural high school district must also prepare the
tax rolls for such district.
         The case of White v. McGill, 109 S.W.2d 1102 (Tex.Civ.
APP.. 1937, revd. other gnds. 114 S W.2d 860), stated that the       '
process of taxation Includes three distinct steps: 1. Assess-
ment, 2. Levy, and 3. Collection. Consequently, under Article
2922L the "assessment", which is performed.by the special assessor
In conjunction'with the trustees and the board Of e$ualizatlon
appointed thereby, is a separate function from the Collection"
which is in the exclusive province of the County tax collector.
.




        Hon. Richard E. Rudeloff, page 4   (Opinion No. WW-643)


        Since a tax roll is the collector's warrant for collection,
        it Is obvious that the preparation of such a roll is a necessary
        adjunct to assessment. Accordingly, you are advised that the
        tax assessor of the Skldmore-Tynan Rural High School District
        ~1s required to prepare the tax rolls for such district.
                  The County tax collector, being required to collect
         the taxes of the rural high school district, Is necessarily
         required to issue receipts for the payment of any such taxes.
    *See     Arts. 7257, 7336e, V.A.C.S.
                 The amount of remuneration the County tax collector
        is to receive for his efforts in collecting the taxes is
        specifically set by Article 2922L, V.A.C.S., at one-half of
        one per cent of the taxes collected.
                                SUMMARY
                      It Is incumbent upon the special tax
                 assessor of the Skidmore-Tynan Rural High
                 School District Number 36 to prepare a
                 separate tax roll,for such district.
                      It Is the duty of the County Tax Collector
                 to Issue receipts for payments of the rural
                 high school district taxes.
                      The County Tax Collector~shall receive
                 one-half of one percent of the taxes collected
                 as compensation for his services.
                                   Yours very truly,




        JNP:cm
        APPROVED:
        OPINION COMMITTEE:
        Geo. P. Blackburn, Chairman
        Howard Mavs
        John B. Webster
        James H. Rogers
        REVIEljEDFORTHEATTORNEyGENERAL
        BY:   W. V. Geppert